      Case 1:19-cv-00407-LG-RHW Document 16 Filed 04/30/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

CHRISTOPHER M. BROOKS                                                 PETITIONER

v.                                                CAUSE NO. 1:19CV407-LG-RHW

BOBBY FAIRLEY                                                        RESPONDENT

ORDER ADOPTING REPORT AND RECOMMENDATION, FINDING MOOT
    § 2241 PETITION, AND FINDING MOOT MOTION TO DISMISS

      This cause comes before the Court on the [15] Report and Recommendation of

United States Magistrate Judge Robert H. Walker, entered in this cause on April

14, 2020. Petitioner Christopher M. Brooks challenges his pre-trial detention at

George County Regional Correctional Facility by means of a 28 U.S.C. § 2241

petition. He alleges that he is being held without an indictment, requests that the

charges against him be dropped, and seeks immediate release from custody. Since

Brooks filed his Petition, a grand jury returned a “no true bill” on the charges

against him. Brooks was released from custody on October 16, 2019. Based on this

record, Magistrate Judge Walker recommends that Brooks’ Petition be found moot.

      Brooks has not filed an objection to Judge Walker’s Report and

Recommendation, and his time for doing so has passed. Therefore, the Court need

only review the Report and Recommendation to determine whether it is either

clearly erroneous or contrary to law. United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989). Having reviewed the Report and Recommendation, the record in

this case, and relevant law, the Court finds the Magistrate Judge’s conclusions

neither clearly erroneous nor contrary to law. Brooks’ Petition is rendered moot by
      Case 1:19-cv-00407-LG-RHW Document 16 Filed 04/30/20 Page 2 of 2




his release from custody. Respondent’s pending [12] Motion to Dismiss is similarly

mooted by the mootness of the Petition.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [15] Report

and Recommendation of United States Magistrate Judge Robert H. Walker entered

in this cause on April 14, 2020, should be, and the same hereby is, adopted as the

finding of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that the petitioner’s

habeas corpus petition brought pursuant to 28 U.S.C. § 2241 is DISMISSED AS

MOOT and the respondent’s [12] Motion to Dismiss is found MOOT.

      SO ORDERED AND ADJUDGED this the 30th day of April, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          –2–
